DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 11/8/2019 has been considered as to the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-33 are objected to because of the following informalities:  The preamble of claim 18 recites “for a moveable furniture parts” in line 1.  It appears as if the word “a” should be deleted.  Appropriate correction is required.  Claims 19-33 are objected to as being dependent upon an objected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yamashita (US 2009/0288270).  With respect to claim 18, Yamashita discloses a pivot fitting for movable furniture parts on pieces of furniture, the pivot fitting comprising: a first lever (20) and a second lever (40), which are mounted so they are pivotable in relation to one another in an adjustment direction and a reset direction around a pivot axis defined by (7) from a base position (see Figure 1) to a predetermined angle  by pivoting the second lever (40) in relation to the first lever (20) in the adjustment direction upon reaching a switchover position (see Figure 5C); and a damping unit (2a)(22)(23)(5) arranged on the first lever (20) to damp a pivot movement of the second lever (40) in relation to the first lever (20) in the adjustment direction from a predetermined adjustment angle.  With respect to claim 34, the second furniture part is a backrest (B) and the first furniture part is a seat bottom (A).  With respect to claim 35, the first furniture part is a furniture body in the form of a seat bottom (A) and the second furniture part is an armrest or other adjustable furniture part (a backrest), and wherein the pivot fitting adjustably fixes the second furniture part.

Allowable Subject Matter
Claim19-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Haug et al. (US 2016/0348713) (note spring elements (13); Yamashita (8,156,612) and Yamashita (6,926,363) (note spring elements (13)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636